Citation Nr: 1531994	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-05 122	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine with radiculopathy (hereinafter cervical spine disability) secondary to service-connected degenerative arthritis and degenerative disc disease of the lumbar spine with spinal stenosis and left leg sciatica (lumbar spine disability).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

The Veteran does not have a cervical spine disability that is caused or aggravated by his service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability on a secondary basis are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran letter in December 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection on a secondary basis.  In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  The Veteran was also informed in the letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additional relevant private evidence was subsequently added to the case after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation, with nexus opinion, was obtained in March 2010.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA nexus opinion obtained in this case is adequate, as it involves review of the record, relevant examination of the Veteran, and an opinion on whether the Veteran has a cervical spine disability due to service-connected disability.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks service connection for a cervical spine disability as secondary to service-connected lumbar spine disability.  He was granted entitlement to service connection for degenerative arthritis and degenerative disc disease of the lumbar spine with spinal stenosis and left leg sciatica by rating decision in April 2007, and a 20 percent rating was assigned effective June 1, 2006.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records do not reveal any pertinent complaints or clinical findings of a cervical spine disability.

According to July 2008 treatment records from North Central Baptist Hospital, the Veteran was seen with complaints of neck pain.  A CT scan of the neck showed degenerative changes of the cervical spine without acute fractures.  The diagnoses were neck sprain, degeneration of the cervical intervertebral disc, and cervicalgia.

July and August 2008 treatment records from Dr. Gill at Wilford Hall, Lackland Air Force Base, reveal that the veteran complained of right-sided neck and arm pain for the previous three weeks, unconnected to trauma.  A July MRI of the cervical spine was remarkable for C5-C6 and C6-C7 disc osteophyte complexes and central concentric disc protrusions with some cord effacement but without abnormal cord signal.  
A VA in-person evaluation of the cervical spine was obtained in March 2010.  The diagnosis was degenerative disc disease of the cervical spine with C6 radiculopathy, improved following epidural steroid treatment.  Based on examination of the Veteran and a review of the record, the examiner concluded that the Veteran's cervical spine condition was not caused by or the result of his service-connected lumbar spine disability because there was no connection between these two areas as far as causation.  The examiner also staed that cervical degenerative changes were common in the Veteran's age group.

The above evidence does not show any cervical disability until a number of years after service discharge.  The initial medical evidence of neck disability was not until July 2008, which is more than two years after service discharge.  Moreover, the March 2010 VA opinion on file, which is based on an in-person examination of the Veteran and a review of the record, and which includes a rationale, is against the claim.  There is no nexus opinion in favor of the claim.  Consequently, the evidence does not relate the Veteran's current degenerative cervical spine disability to service-connected lumbar spine disability.  

Although the Veteran indicated in a December 2009 statement that records from Dr. Gill show that he has spinal stenosis of the neck secondary to his lumbar spine disability, the treatment records from Dr. Gill at Wilford Hall do not include a nexus opinion on the cause of the Veteran's cervical spine disability.  Although the Veteran is competent to report his subjective symptoms, such as pain, he is not competent to report that he has disc disease of the neck due to service-connected lumbar spine disability.  The diagnosis of degenerative disc disease of the neck and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  The Board would also note that the Veteran's representative refers in an April 2014 statement to the submission of June 2009 and March 2011 MRI reports.  However, these reports only refer to the low back and do not address the Veteran's cervical spine disability or any relationship between the Veteran's cervical spine and lumbar spine. 

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for a cervical spine disability on a secondary basis, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


